  Case 1:21-cr-00400-NLH Document 38 Filed 08/04/21 Page 1 of 3 PageID: 91




                   UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA

             V.                               Scheduling Order

ANTHONY D. PARKER

      This matter having come before the Honorable Karen M. Williams,

U.S.M.J., for an initial appearance and arraignment on May 21, 2021; and the

United States being represented by Rachael A. Honig, Acting United States

Attorney for the District ofNew Jersey, Kristen M. Harberg, Assistant U.S.

Attorney, appearing; and the Defendant being represented by Jeffrey C. Zucker,

Esquire, appearing; and the parties having met and conferred and having

determined that this matter may be treated as a criminal case that does not require

extensive discovery within the meaning of paragraph 3 of this Court's Standing

Order for Criminal Trial Scheduling and Discovery; and the parties having agreed

on a schedule for the exchange of discovery and the filing and argument of pretrial

motions; and the Court having accepted such schedule, and for good cause shown,
                  ~r--
      It is on this_ day of August, 2021, ORDERED that:

   1. The Government has provided all discovery required by Federal Rule of

      Criminal Procedure 16(a)(l), on June 8, 2021.
Case 1:21-cr-00400-NLH Document 38 Filed 08/04/21 Page 2 of 3 PageID: 92




2. The Government has provided exculpatory evidence, within the meaning of

   Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, on June 8, 2021.

   Exculpatory evidence that becomes known to the Government after that date

   shall be disclosed reasonably promptly after becoming known to the

   Government.

3. The Defendant shall provide all discovery required by Federal Rule of

   Criminal Procedure 16(6)(1) on or before July 26, 2021.

4. The Defendant shall provide any and all notices required by Federal Rules of

   Criminal Procedure 12.1, 12.2, and 12.3 on or before July 26, 2021.

5. The Defendant shall file any and all pretrial motions, pursuant to Federal

   Rules of Criminal Procedure 12(6) and 41(h), in the manner set forth in L.

   Civ. R. 7.1, on or before August 5, 2021;

6. The Government shall file any response to the Defendant's pretrial motions

   on or before August 26, 2021;

7. The Defendant shall file any reply on or before September 16, 2021;

8. Oral argument on pretrial motions shall be held on September 17, 2021 at

   9:30 a.m.;

9. A pretrial conference shall be held on October 14, 2021 at 9:30 a.m.;
Case 1:21-cr-00400-NLH Document 38 Filed 08/04/21 Page 3 of 3 PageID: 93




IO.Trial shall commence on November 1, 2021, at 9:00 am.




                                 Honorable Noel L. Hillman
                                 United States District Judge
